Citation Nr: 0826024	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a prostate 
disability.

4.  Entitlement to service connection for impotence.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to May 
1964.

In a rating action dated in May 2005, the RO denied service 
connection for each disability at issue.  The veteran has 
filed a timely appeal to the Board of Veterans' Appeals 
(Board).

The Board notes that by rating decision dated in September 
1964, the Regional Office (RO) denied the veteran's claim for 
service connection for a nervous condition, diagnosed as 
emotionally unstable personality.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not perfected.  
Recently, the veteran has submitted a claim for service 
connection for depression.  As such claim has a different 
factual basis than the prior denial, the RO properly 
adjudicated the claim on the merits.  See Boggs v. Peake, 520 
F.3d 1330 (Fed.Cir.2008).

The Board notes that the issues of entitlement to service 
connection for colon cancer and for renal cancer were 
addressed in the statement of the case issued in May 2006.  
The veteran's substantive appeal did not mention either of 
these claims and he withdrew them during the hearing at the 
RO in January 2007.  Accordingly, this decision is limited to 
the issues set forth on the cover page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the evidence, the Board finds that additional 
development is necessary in this case.

The veteran asserts that service connection is warranted for 
asthma, a prostate disability, impotence, type 2 diabetes 
mellitus and a heart disability.  He argues that he was 
involved in Project SHAD and that the chemical he was exposed 
to has been associated with urinary problems, lung and heart 
problems.  

An undated Fact Sheet from the Department of Defense 
concerning Project SHAD noted that it was a program 
encompassing several tests in the 1960's to learn the 
vulnerabilities of United States warships to an attack with 
chemical or biological warfare agents.  The Autumn Gold test 
in May 1963 involved Bacillus globigii (BG).  The Fact Sheet 
notes that this was harmless to humans, and that a household 
bleach and water solution easily killed BG.  

An updated Fact Sheet in December 2003 noted that following 
the publication of a previous Fact Sheet, new information had 
been received.  It was indicated that BG was now considered 
to be Bacillus subtilis var. niger, a close relative of 
Bacillus subtilis, and that such species are common in the 
environment and are uncommon causes of disease.  It was 
stated that they have been associated with acute infections 
of the urinary tract, lung, heart valve and other body sites, 
but always, or nearly always, in individuals whose health had 
already been compromised.  It was further noted that long-
term or late developing health effects would be very unlikely 
(except perhaps as a complication of the acute infection).

The service treatment records disclose that the veteran 
complained of mild dysuria in October 1958.  A history of 
asthma was noted in September 1963, when he was treated for 
unrelated complaints.  

Private medical records disclose that the veteran was seen in 
August 1992.  He complained of right testicular pain for the 
last several months.  The past medical history was 
significant for bronchial asthma, and it was noted he used an 
inhaler.  The impression was possible chronic prostatitis.  
The veteran was hospitalized in February 1996 for complaints 
of decreased urinary stream since 1994.  During the 
hospitalization, a transurethral resection of the prostate 
was performed.  He was seen for prostatitis, urinary 
frequency and erectile dysfunction in February 1997.  It was 
noted the veteran had mild coronary artery disease and mitral 
regurgitation in September 2003.

The veteran was examined by the VA in August 2004.  It was 
noted that he had participated in Project SHAD and that he 
was exposed to BG.  The examiner noted that he reviewed the 
claims folder, including the first Fact Sheet summarized 
above.  He concluded that based on the Fact Sheet, it was at 
least as likely as not that the claimed disabilities are not 
secondary to exposure to BG during Project SHAD.  He observed 
that there was no evidence that BG caused any of the listed 
disabilities.  The examiner added that it was at least as 
likely as not that sexual dysfunction was multifactorial, in 
part due to diabetes mellitus, to multiple comorbidities and 
to the side effects of multiple medications.  

A private physician stated in March 2007 that he had been 
treating the veteran for six years, and that the veteran had 
asthma, impotence, diabetes, and prostate cancer.  After 
reviewing the veteran's medical history, he commented that it 
was highly unlikely that all these medical conditions were of 
natural causes.  He opined that it was more likely that while 
in service, his exposure to chemicals (Project SHAD) had a 
direct correlation to his conditions.  He observed that there 
was no family history or risk factors that would have 
precipitated these problems and that the exposure to 
chemicals such as those utilized in Project SHAD would be 
more likely.  However, the physician did not acknowledge the 
veteran's prior smoking history, prior alcoholism, or obesity 
as potential risk factors for any of his disabilities.  The 
physician also did not review the Fact Sheets, the second of 
which noted that long-term or late-developing health effects 
would be very unlikely.

The Board also notes that the VA examiner did not mention the 
second Fact Sheet when rendering his opinion, and the opinion 
rendered was worded in an unclear manner when considered in 
relation to his discussion.  In this regard, the examiner 
stated that "it is at least as likely as not that the 
claimed disabilities are not secondary to exposure to 
bacillus globigii during project SHAD."  (Emphasis added).  
However, by the nature of the phrase "at least as likely as 
not" the opinion could be considered to imply the opposite 
conclusion as well (that it is at least as likely as not the 
claimed disabilities are secondary ...).  Thus, remand for 
additional file review and a clarifying opinion is needed. 

With respect to the veteran's claim for service connection 
for depression, the veteran has been granted service 
connection for bilateral hearing loss and for tinnitus.  As 
noted above, following the August 2004 VA psychiatric 
examination, the examiner commented that the veteran appeared 
to have depression that was related to tinnitus and hearing 
loss, but also noted that the depression was longstanding and 
complicated by numerous medical problems as well as 
retirement from employment.  He stated that the veteran's 
depression might have been compounded by his worsening 
hearing.  The Board notes that this opinion is rather 
speculative and does not definitively state whether the 
veteran's psychiatric disability is proximately related to or 
aggravated by his service-connected disabilities.  The Board 
also notes that service connection on a secondary basis has 
not been addressed by the RO.  Thus, an additional VA 
examination and opinion is necessary.

In this regard, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  When aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (effective 
October 10, 2007); Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, notice under the Veterans Claims Assistance Act 
(VCAA) with respect to a claim for secondary service 
connection has not been issued.  Such should be provided on 
remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claim for 
service connection for depression as 
secondary to service connected 
disability.  

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his claimed 
disabilities since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature of any current psychiatric 
disability, and whether it is related to 
service, or the veteran's service-
connected hearing loss or tinnitus.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is more 
likely, less likely, or at least as 
likely as (50 percent probability) that a 
psychiatric disability is related to 
service or is proximately due to or 
aggravated (permanently worsened beyond 
normal progression) by the veteran's 
service-connected hearing loss and/or 
tinnitus.  If aggravation is shown, the 
examiner should attempt to quantify the 
extent to which the depression is 
aggravated by the hearing loss and/or 
tinnitus.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination. 

4.  The claims file should be forwarded 
to the physician who conducted the August 
2004 VA examinations, if available.  The 
physician should again review the claims 
file, to include the second Fact Sheet on 
Autumn Gold (Update) from December 2003 
as well as the March 2007 letter from the 
veteran's family physician.  Thereafter, 
the physician should provide an opinion 
as to whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability) that the veteran's 
asthma, a prostate disability, impotence, 
type 2 diabetes mellitus, and/or heart 
disability are related to service, to 
include his participating in Project 
SHAD.  In rendering the opinion, the 
examiner should address whether other 
risk factors for his disability such as 
obesity and a past history of alcoholism 
and smoking are a factor in the 
development of his disabilities.

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should address the claim for 
service connection on a secondary basis.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals










